UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6234


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

GERALD ANDERSON, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cr-00074-AWA-DEM-1)


Submitted:   September 13, 2016       Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Anderson, Jr., Appellant Pro Se. Joseph Evan DePadilla,
Assistant United States Attorney, Joseph Kosky, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gerald Anderson, Jr., appeals the district court’s order

granting his      motion     for    a    sentence    reduction        pursuant     to   18

U.S.C. § 3582(c)(2) (2012) and Amendment 782 to the Sentencing

Guidelines     and     reducing    his    sentence.          We    have   reviewed      the

record   and    find    no   reversible        error.        Accordingly,     we   grant

Anderson’s motion to seal and affirm the district court’s order.

We   dispense    with     oral     argument     because      the    facts   and    legal

contentions     are     adequately       presented      in   the    materials      before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           2